Title: To James Madison from Sylvanus Bourne, 5 March 1808
From: Bourne, Sylvanus
To: Madison, James



Sir
Amsterdam March 5 1808.

I had the honor to write to you lately by the Ship Eliza Capt. Stuffington of & for Baltimore who took out with him, about one hundred destitute & distressed Seamen under a Special permission of the King, given to me of sending off a vessell for that purpose notwithstanding the embargo which has long had place here.  Those men had gradually collected in this Port for some time past from all the Northern quarters of Europe, from Prisons in France & from Prisons in this Country, & from ships wrecked on this Coast & I thought it to be my duty to send them in this way to the U States, as they cost the publick from thirty to forty dollars daily.  Capt. Stuffington contracted with me to take them passage free on Condition of my laying in provisions for them & furnishing them with Hammocks &c for their accommodation which I thought to be the best arrangment that could be made for the publick interest & in the Contract (of which I have sent two copies to the Collector of Baltimore with a request to transmit the same to you). I Stipulated that the Water Casks, any Surplus of Provisions that might be over, the Hammocks, Blankets Caboose &c &c Should be delivered over to said Collector for public uses as being public property, & I hope the whole thing will meet your approbation
This Letter goes by Capt Franklin in the Brig Susannah for Baltimore which by the desire of our Minister at Paris has obtained permission from the King to depart with dispatches of Consequence to the Govt. of the UStates.
It becomes my duty to mention to you for the information of our Govt. that this Govt. has discovered a disposition to alleviate as far as its political relations & the general Situation of affairs will admit the effects to which the Commerce here has been unavoidably subjected by the measures which France & this Govt. have found it necessary to adopt for bringing England to a Peace.  indeed I think I can be justified in Saying that this Govt. will not be disposed to do any thing unfriendly towards our Country which it is not compelled to by extraneous influence  It appears to have a due estimation of the reciprocal interests of the two Countries & to be anxious to preserve the relations of harmony & friendship which have so long subsisted between them, & in proof thereof it has of late at my express request modified some of its decrees so as to afford a material relief to our Vessells & Cargoes arriving here.  How long it may retain the moral Capacity of fullfilling its views & wishes in this respect I am unable to say & am not without fearfull apprehensions that a conduct more untoward & unpropitious for our trade may be forced upon this Govt. from another quarter, while I hope that those fears may prove to be groundless.
I send you herewith a letter recd. from the Secretary of State on the subject of a Claim of Mr. Tegelman against the State of South Carolina & I have to add that the Govt. here will take it in very friendly part if the President of the U States would use his influence with the Govt. of the State of S. C. towards bringing this affair to a just & proper conclusion.
I have sent by this conveyance the two volumes of the French Leyden Gazettes for the last year & hope they may reach you safely.  The dispatches carried by this Vessell will bring to you more correct information than any I can give of those events in Europe which are the most interesting to our Country.
New fields are opening for military action in Turkey, Sweden, Gibraltar &c. &c.  Poor devoted Europe has yet long to Struggle before it can find a resting place.  God grant that our Country may duly proffit of the Example which the fate of Europe affords & yet be able to avoid the horrors of war which have of late so Strongly threatened its Peace & tranquillity.  With high respect I am Sir yr Ob Serv

S Bourne


Please hand the enclosed private letter to the President.

